Title: George Washington to David Rittenhouse, [9 July 1792]
From: Washington, George,Jefferson, Thomas
To: Rittenhouse, David



[9 July 1792]

Having had under consideration the letter of the Director of the mint of this day’s date, I hereby declare my approbation of the purchase he has made of the house and lot for the mint, of the employment of Mr. Voight as Coiner, of the procuring fifteen tons of copper, and proceeding to coin the cents and half cents of copper and dismes and half dismes of silver: and I leave to his discretion to have such alterations and additions made to the buildings purchased as he shall find necessary, satisfied that under his orders no expence will be incurred which reason and necessity will not justify: and I desire that he will make out an estimate of the sums of money which will be wanting for these purposes, and of the times at which they will be wanting, in order to enable the treasury to make arrangements for furnishing them with convenience. Given under my hand this 9th. day of July 1792.
